DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on December 23, 2021. Claims 1-2, and 5-22 are pending with claims 5-12 and 17-18 being previously withdrawn.

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. Applicant argues that “control unit” does not invoke 112(f) treatment since pars. 73-36 describes it, and the term would be understood by persons of ordinary skill in the art (page 5). Applicant further argues that Sugiura (US 2005/0155349) only discloses a thin layer (15c) applied to part of the blade, and not an entire surface (see page 6). Applicant further argues that the combination of Sugiura (US 2005/0155349) in view of Synder (US 2018/0320601) is improper since it would be counter-intuitive to combine the teaching and alleges that forming magnetic material on the entire surface of the compressor blades would prevent detection of magnetic field changes in the air gap (page 6).
Applicant argues that the term “control unit” does not invoke 112(f) since the term sufficiently defines structure when read in context with the claims. As set forth in MPEP 2181 I(A), the first of three requirements is that the claim limitation uses the term “means” or “step” or a generic placeholder. In this case, the term “unit” is an established non-structural generic placeholder (see MPEP 2181A), and unlike the specific terms “filters”, “brakes”, “clamp”, “screwdriver” and “locks” referenced, “unit” does not have sufficient meaning as a name of a structure that performs the function. Note that “control” is part of the functional language which modifies the generic placeholder. In MPEP 2181(B), "ink delivery means", "module configured to deliver ink" and "means for ink delivery" could all be interpreted as claim elements that invoke 35 U.S.C. 112(f). See Signtech USA, 174 F.3d at 1356.


    PNG
    media_image1.png
    344
    458
    media_image1.png
    Greyscale

	Note that this limitation was also rejected in view of Li (CN 10,546,501 A, see pages 6-7 of the final rejection). Under an alternative interpretation, it was assumed that the layer 15c of Sugiura was only being applied to part of the top surface of the projecting portion 15b. Li discloses a magnetic material (magnetic sheet 3) being applied to an entire exposed surface (top surface of blade, see par. 25, Fig. 2). all exposed surfaces of the at least one blade, the BRI of “an entire exposed surface of the at least one blade” includes a single defined surface of the blade, such as a top surface. In the remarks section (see claim 4, page 6), applicant did not address this interpretation and instead presented the argument that the modification of forming the magnetic material on the entire surface of the compressor blades would prevent detection of magnetic field changes in the air gap.
	In response to the argument that forming the magnetic material on the entire surface of the compressor blades prevents detection of magnetic fields, the Examiner first notes that the argument does not address the proposed combination since the proposed combination applies magnetic material to the entire top surface of the compressor blade. Secondly, as far as this argument applies to the combination proposed, the Examiner disagrees with applicant’s conclusory statement that forming the magnetic material on the entire surface of the compressor blades prevents detection of magnetic fields. Note that in the embodiment of Fig. 2 of Sugiura (US 2005/0155349), the entire compressor rotor is formed of magnetic material, and the sensor is operable and detects magnetic field changes. Accordingly, the rejection is maintained since this argument does not apply to the combination proposed and appears to be incorrect.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13, 15-16, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura (US 2005/0155349).
	In regards to claim 1, Sugiura discloses a sensing system for a rotor (15a) of an engine (10, Figs. 1, 3), the rotor rotatable about a longitudinal axis (Fig.3), the system comprising: 
at least one blade (15b) coupled to rotate with the rotor about the longitudinal axis, the at least one blade comprising a core comprising a first material (non-magnetic light material, par. 31, ex. Al alloy) and a second material (15c, see par. 29, ex. iron) applied over the first material to provide at least one marker (par. 32), the first material have a first magnetic permeability and the second material having a second magnetic permeability greater than the first magnetic permeability (see pars. 29-31, note that materials such as iron have much higher magnetic permeability than aluminum materials), the second material applied over an entire exposed surface of the at least one blade (see par. 31, “a layer 15c made of a magnetic material is formed on the projected portions 15b”);
at least one sensor (27, par. 28) mounted adjacent the at least one rotating member and configured to produce at least one first signal in response to detecting passage of the at least one marker as the at least one blade rotates about the axis (see par. 29); and 
a control unit (ECU 28, Fig. 1) communicatively coupled to the at least one sensor and configured to generate, in response to the at least one first signal received from the at least one sensor, a second signal indicative of a rotational speed of the rotor (see par. 23).
This element 28 is interpreted under 35 U.S.C. 112(f) as a control unit that is coupled to the at least one sensor and configured to generate a second signal to accomplish the claimed function, and equivalents thereof. (Sugiura teaches an electronic control unit 28 that is coupled to the at least one sensor 27 and determines controls fuel and a rotary electric machine based on the sensor inputs, par. 23, Fig. 1). 

In regards to claim 13, Sugiura discloses the at least one marker is provided by coating the at least one blade with the second material (par. 32, PVD).
In regards to claim 15, Sugiura discloses a sensing method for a rotor (15a) of an engine (10), the rotor rotatable about a longitudinal axis (Fig. 3), the method comprising: 
receiving at least one first signal from at least one sensor (27, Figs. 1, 3) positioned adjacent at least one blade (15b) of the engine, the at least blade coupled to rotate with the rotor about the longitudinal axis and comprising a core comprising a first material (non-magnetic light material, par. 31, ex. Al alloy) and a second material (15c, see par. 29, ex. iron) applied over the first material to provide at least one marker (par. 32), the first material have a first magnetic permeability and the second material having a second magnetic permeability greater than the first magnetic permeability (see pars. 29-31, note that materials such as iron have much higher magnetic permeability than aluminum materials), the second material applied over an entire exposed surface of the at least one blade (see par. 31, “a layer 15c made of a magnetic material is formed on the projected portions 15b”), the at least one first signal produced by the at least one sensor in response to detecting passage of the at least one marker as the at least one blade rotates about the axis (par. 29); and 
processing (via 28) the at least one first signal to generate a second signal indicative of at least a rotational speed of the rotor (par. 23).
In regards to claim 16, Sugiura discloses the at least one first signal is received from the at least one sensor positioned adjacent the at least one rotating member comprising at least one blade of the engine (Fig. 3), the second material applied to at least part of the at least one blade to provide the at least one marker (Fig. 3).
In regards to claim 19-20, Sugiura discloses the at least one marker is provided on the at least one blade with the second material.
In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Sugiura discloses applying the coating through processes such as PVD, it appears that the product of Sugiura would be the same or similar as the system claimed.
In regards to claim 21, Sugiura discloses a plurality of blades (15b) are coupled to rotate with the rotor (15a), and further wherein the at least one blade comprises a single one of the plurality of blades (Fig. 3).
In regards to claim 22, Sugiura discloses a plurality of blades (15b) are coupled to rotate with the rotor (15a), and further wherein the at least one blade comprises multiple one of the plurality of blades (Fig. 3, par. 31 “projected potions 15b”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Assuming arguendo that under a narrower interpretation Sugiura does not disclose the second material is applied to an entire exposed surface, the follow rejection is presented:
s 1, 2, 13, 15-16, and 19-22 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2005/0155349) in view of Li (CN 105466501 A).
	In regards to claim 1, Sugiura discloses a sensing system for a rotor (15a) of an engine (10, Figs. 1, 3), the rotor rotatable about a longitudinal axis (Fig.3), the system comprising: 
at least one blade (15b) coupled to rotate with the rotor about the longitudinal axis, the at least one blade comprising a core comprising a first material (non-magnetic light material, par. 31, ex. Al alloy) and a second material (15c, see par. 29, ex. iron) applied over the first material to provide at least one marker (par. 32), the first material have a first magnetic permeability and the second material having a second magnetic permeability greater than the first magnetic permeability (see pars. 29-31, note that materials such as iron have much higher magnetic permeability than aluminum materials), 
at least one sensor (27, par. 28) mounted adjacent the at least one rotating member and configured to produce at least one first signal in response to detecting passage of the at least one marker as the at least one blade rotates about the axis (see par. 29); and 
a control unit (ECU 28, Fig. 1) communicatively coupled to the at least one sensor and configured to generate, in response to the at least one first signal received from the at least one sensor, a second signal indicative of a rotational speed of the rotor (see par. 23).
This element 28 is interpreted under 35 U.S.C. 112(f) as a control unit that is coupled to the at least one sensor and configured to generate a second signal to accomplish the claimed function, and equivalents thereof. (Sugiura teaches an electronic control unit 28 that is coupled to the at least one sensor 27 and determines controls fuel and a rotary electric machine based on the sensor inputs, par. 23, Fig. 1). 
Sugiura discloses the second material is applied to an exposed surface of the at least one blade to provide the at least one marker (15c, Fig. 3), however, under a narrower interpretation, Sugiura does not disclose the second material is applied to an entire exposed surface of the blade.
	Li discloses a magnetic material (magnetic sheet 3) applied to an entire exposed surface (top surface of blade 6, see par. 25, Fig. 2 with the magnetic sheet having an arc shape) of a blade (6).

In regards to claim 2, the modified system of Sugiura comprises the at least one blade comprises at least one compressor blade of the engine (Fig. 3).
In regards to claim 13, the modified system of Sugiura comprises the at least one marker is provided by coating the at least one blade with the second material (par. 32, PVD).
In regards to claim 15, Sugiura discloses a sensing method for a rotor (15a) of an engine (10), the rotor rotatable about a longitudinal axis (Fig. 3), the method comprising: 
receiving at least one first signal from at least one sensor (27, Figs. 1, 3) positioned adjacent at least one blade (15b) of the engine, the at least blade coupled to rotate with the rotor about the longitudinal axis and comprising a core comprising a first material (non-magnetic light material, par. 31, ex. Al alloy) and a second material (15c, see par. 29, ex. iron) applied over the first material to provide at least one marker (par. 32), the first material have a first magnetic permeability and the second material having a second magnetic permeability greater than the first magnetic permeability (see pars. 29-31, note that materials such as iron have much higher magnetic permeability than aluminum materials), the at least one first signal produced by the at least one sensor in response to detecting passage of the at least one marker as the at least one blade rotates about the axis (par. 29); and 
processing (via 28) the at least one first signal to generate a second signal indicative of at least a rotational speed of the rotor (par. 23).

Li discloses a magnetic material (magnetic sheet 3) applied to an entire exposed surface (top surface of blade 6, see par. 25, Fig. 2 with the magnetic sheet having an arc shape) of a blade (6).
Sugiura discloses a sensing method with the second material applied to a blade. Li, which is also directed to a sensing system with a marker on a rotor blade, discloses the magnetic material applied to an entire exposed surface of at least one blade which provides a low cost and simple sensing arrangement (par. 16). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Sugiura by applying the second material to an entire exposed surface of the blade, as taught by Li, to provide a low cost and simple sensing arrangement (Li par. 16).
In regards to claim 16, the modified method of Sugiura comprises the at least one first signal is received from the at least one sensor positioned adjacent the at least one rotating member comprising at least one blade of the engine (Fig. 3), the second material applied to at least part of the at least one blade to provide the at least one marker (Fig. 3).
In regards to claim 19, the modified system of Sugiura comprises the at least one marker is provided by plating the at least one blade with the second material (Li Fig. 3, Li par. 25)
In regards to claim 20, the modified system of Sugiura comprises the at least one marker is provided on the at least one blade with the second material.
Note that the claimed phrase “applying an intermolecular coating” is being treated as a product-by-process limitation; that is, that the blade platforms can be made by plating or by applying an intermolecular coating.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Sugiura discloses applying the coating through processes such as PVD and Li further discloses a plating process, it appears that the product of Sugiura would be the same or similar as the system claimed.
In regards to claim 21, the modified system of Sugiura comprises a plurality of blades (15b) are coupled to rotate with the rotor (15a), and further wherein the at least one blade comprises a single one of the plurality of blades (Fig. 3).
In regards to claim 22, the modified system of Sugiura comprises a plurality of blades (15b) are coupled to rotate with the rotor (15a), and further wherein the at least one blade comprises multiple one of the plurality of blades (Fig. 3, par. 31 “projected potions 15b”).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2005/0155349) in view of Lu (US 2015/0292962).
	Sugiura discloses all of the claimed elements as set forth in the rejection of claim 1, except that the second material has a relative magnetic permeability between 80,000 and 100,000.
	Lu discloses material has a relative magnetic permeability between 80,000 and 100,000 (Lu par. 39).
	Sugiura discloses materials with high magnetic permeability and a sensor which generates a signal responsive to the magnetic field becoming stronger (par. 29), however does not disclose a relative magnetic permeability between 80,000 and 100,000. Lu, which is also directed to a sensor system, discloses utilizing higher relative magnetic permeability materials, which as known to those skilled in the art (see par. 36 of specification), enhance a magnetic response of the material. Thus, it would have been obvious to one having ordinary skill in the art to modify the sensing system of Sugiura by utilizing higher relative magnetic permeability material within the claimed range, as taught Lu, to enhance a magnetic response of the material and increase strength of the signal of the magnetic sensor.

	The modified system of Sugiura contains all of the claimed elements as set forth in the rejection of claim 1, except that the second material has a relative magnetic permeability between 80,000 and 100,000.
	Lu discloses material has a relative magnetic permeability between 80,000 and 100,000 (Lu par. 39).
	Sugiura discloses materials with high magnetic permeability and a sensor which generates a signal responsive to the magnetic field becoming stronger (par. 29), however does not disclose a relative magnetic permeability between 80,000 and 100,000. Lu, which is also directed to a sensor system, discloses utilizing higher relative magnetic permeability materials, which as known to those skilled in the art (see par. 36 of specification), enhance a magnetic response of the material. Thus, it would have been obvious to one having ordinary skill in the art to further modify the sensing system of Sugiura by utilizing higher relative magnetic permeability material within the claimed range, as taught Lu, to enhance a magnetic response of the material and increase strength of the signal of the magnetic sensor.

Claims 19-20 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2005/0155349) in view of Chueng (US 9,427,835).
	Sugiura discloses all of the claimed elements as set forth in the rejection of claim 1, except the at least one marker is provided by plating and by applying an intermolecular coating to the at least one blade.
	Chueng discloses a coating being applied by plating (Col. 4, line 67-Col. 5, line 44, see “plating”) and by applying an intermolecular coating (Col. 4, line 67-Col. 5, line 44, see “nano crystalline metallic coating”) to at least one blade (ex. vane 22)
	Sugiura discloses coating the blade by applying the second material, however does not disclose plating or applying an intermolecular coating. Chueng, which is also directed to a coatings for a blade, 

Claim 20 is/are also rejected under 35 U.S.C. 103 as being unpatentable Sugiura (US 2005/0155349) in view of Li (CN 105466501 A) and in further view of Chueng (US 9,427,835).
	The modified system of Sugiura contains all of the claimed elements as set forth in the rejection of claim 1, except the at least one marker is provided by applying an intermolecular coating to the at least one blade.
	Chueng discloses an intermolecular coating (Col. 4, line 67-Col. 5, line 44, see “nano crystalline metallic coating”) applied to at least one blade (ex. vane 22)
	Sugiura discloses coating the blade by applying the second material, however does not disclose applying an intermolecular coating. Chueng, which is also directed to a coatings for a blade, discloses applying an intermolecular coating which provides a lightweight and/or low cost coating (Chueng Col. 1, lines 42-45). Thus, it would have been obvious to one having ordinary skill in the art to further modify the sensing system of Sugiura by intermolecular coating the second material to the at least one blade, as taught by Cheung, to provide a lightweight and/or low cost coating (Chueng Col. 1, lines 42-45).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
2/5/2022


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        2/10/2022